ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
CeleraPro LLC                                   ) ASBCA No. 63352
                                                )
Under Contract No. 80MSFC-21-D-A004             )

APPEARANCE FOR THE APPELLANT:                      Lewis P. Rhodes, Esq.
                                                    McMahon, Welch and Learned, PLLC
                                                    Reston, VA

APPEARANCE FOR THE GOVERNMENT:                     Scott W. Barber, Esq.
                                                    NASA Chief Trial Attorney
                                                    NASA Headquarters
                                                    Washington, DC

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: November 8, 2022



                                             JOHN J. THRASHER

                                             Administrative Judge
                                             Chairman
                                             Armed Services Board
                                             of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 63352, Appeal of
CeleraPro LLC, rendered in conformance with the Board’s Charter.

       Dated: November 8, 2022



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals